450 F.2d 349
Elsie Mae Strother TURNER, Individually, and asAdministratrix of the Estate of Her Minor Son,Jerry Jerome Turner, Plaintiff-Appellant,v.RAY GEOPHYSICAL DIVISION OF MANDREL INDUSTRIES, INC.,Defendant-Appellee,andHumble Oil & Refining Company & Union Oil Company ofCalifornia, Defendants.
No. 71-2501 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 18, 1971.

Max Zelden, Zelden & Zelden, New Orleans, La., for plaintiff-appellant.
Peter G. Burke, Phelps, Dunbar, Marks, Claverie & Sims, New Orleans, La., for Ray Geophysical & Union Oil Co.
E. Burt Harris, New Orleans, La., for Humble Oil.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
Summary judgment was properly entered in favor of Ray Geophysical Division of Mandrel Industries, Inc. on the issue of tort immunity under the North Dakota Workmen's Compensation Act, based upon the unopposed affidavits and the certificate of compensation premium payment in evidence before the district court.  Therefore, we do not reach the issue of prescription.  Affirmed. See Local Rule 21.1



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc., v. Citizens Casualty Co. of New York, 431 F.2d 409, Part I (5th Cir. 1970)


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)